DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Support for the amendments to claims 1, 4, 9, 10, and 17 can be found in dependent claim 8 ad Fig. 4.
The amendments to the claims have been entered.

Response to Arguments
Applicant’s arguments, see Remarks Page 5, filed 07/18/2022, with respect to the objection to claim 4 have been fully considered. The objection to claim 4 has been withdrawn in light of the amendment to claim 4.

Applicant's arguments filed 07/18/2022 have been fully considered but they are not persuasive. 

Applicant argues that Lee discusses a very general characteristic that by increasing a surface area of a cooling plate, the heat emission performance through the cooling plate may be further improved (Remarks Page 7). Applicant argues that Lee does not take in consideration the effects of the flow direction of a direct liquid cooling medium (Remarks Page 7). Applicant argues Lee cannot be reasonably interpreted to disclose or suggest that the surface area of the cooling plate being different according to the flow direction of the direct liquid cooling medium which is required for the claim (Remarks Page 7).
The Office respectfully disagrees.
As stated on Page 9 of the Non-Final rejection, “one of ordinary skill in the art would understand that as the direct liquid cooling medium flows further from the inlet of the fluid flow into the vapor chamber past the subsequent battery cells lined in the direction of fluid flow, the direct liquid cooling medium loses its cooling efficiency as it absorbs heat from subsequent battery cells” (as evidenced in the Prior Art section below). For example, if chilled water flows from a first direction past several heating elements in a flow direction to a second direction, the water will absorb heat from the heating elements. The water will increase in temperature as the water passes each heating element in the flow direction. Therefore, the last heating element would be cooled less efficiently than the first heating element. 
Since Lee teaches increasing a surface area of a cooling plate (heat transferrer) allows improvement in heat emission performance (Non-Final Page 9), one of ordinary skill in the art would utilize this property to mitigate the cooling deficiency by improving heat emission performance. The heat transferrers of both modified Harris and modified Enomoto are located between battery modules in the direction of flow (Harris Fig. 9A, Enomoto Fig. 1).Therefore, one of ordinary skill in the art would modified Harris or Enomoto such that heat transferrers have different surface area according to a distance to a first location or a second location, based upon the heat transferrers in the flow direction, in order to improve the cooling of the batteries even as the cooling medium passes them loses its cooling efficiency.

Prior Art
Evidentiary prior art: Lienhard et al (Heat Transfer Textbook (4th Edition) – Page 19)
Lienhard states if cooling gas flows past a warm body, the fluid immediately adjacent to the warm body forms a thin slowed-down region called a boundary layer (Page 19). Lienhard states that heat is conducted into this layer, which sweeps it away and, farther downstream, mixes it into the stream (Page 19). Lienhard teaches this is moving fluid convection (Page 19).
One of ordinary skill in the art would have this knowledge of moving fluid convection, and would recognize that the cooling fluid flowing past each battery module of modified Harris and modified Enomoto would pick up the heat from the battery module. This heat would then be mixed into the fluid as it continues flowing downstream to the next battery module, thereby making it such that the fluid is not as cool as before and picks up less heat. 

Claim Rejections - 35 USC § 112
Claims 1, and thus dependent claims 2-7 and 9-16, and 17, and thus dependent claims 18-19, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 recite the limitation "the first location or the second location".  There is insufficient antecedent basis for this limitation in the claim.
In order to advance prosecution, the Examiner is interpreting the first location to be the first position and the second location to be the second position.
Since claims 2-7, 9-16, and 18-19 depend on Claims 1 and 17 respectively, they are rejected for the same reason. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-7, 9-12, 14-15, and 17-19 is/are rejected under 35 U.S.C. 103 as obvious over Harris et al (US 20180145382 A1) in view of Honbou (US 20100143773 A1) in view of Lee et al (US 20180019508 A1).
Regarding claim 1, Harris discloses a cooling device, comprising: a configuration of a direct liquid cooling medium (working fluid 115 in Fig. 1A, also see Fig. 9A) in a battery pack (thermal management system 100 in Fig. 1A) directly contacting and absorbing heat from batteries included in the battery pack; and 
a plurality of heat transferrers (wicking material 120), each respectively disposed between the batteries, configured to absorb heat generated in a portion of each of the batteries through an internal cooling medium (the internal cooling medium drawn to the wicking fluid when it is absorbed within and sitting within the wicking material, P46-48, 55, 57, 60, also see Fig. 9A)
Harris does not explicitly disclose a plurality of battery modules included in the battery pack.
In a similar field of endeavor, Honbou teaches a plurality of lithium secondary batteries are connected to each other to form a secondary battery module and a secondary battery pack in order to increase output power and a capacity (P77).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Honbou and connected the singular battery cells of Harris into battery modules, given that Honbou teaches a plurality of batteries can be connected to each other to form a battery module in order to increase output power and capacity. 
Harris discloses an embodiment wherein the direct liquid cooling medium flows from a first position to a second position in the cooling device (see Fig. 9A). One of ordinary skill in the art would understand that as the direct liquid cooling medium flows further from the inlet of the fluid flow into the vapor chamber past the subsequent battery cells lined in the direction of fluid flow, the direct liquid cooling medium loses its cooling efficiency as it absorbs heat from subsequent battery cells. 
However, modified Harris does not meet the limitation wherein when the direct liquid cooling medium flows from a first position to a second position in the cooling device, the heat transferrers have different surface area according to a distance to the first location or the second location.
In a similar field of endeavor, Lee teaches by increasing a surface area of a cooling plate, heat emission performance through the cooling plate may be further improved (P89).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Lee within the cooling device of Harris/modified Harris and provided wherein when the direct liquid cooling medium flows from a first position to a second position in the cooling device, the heat transferrers have different surface area according to a distance to the first location or the second location, in order to increase heat emission performance through the heat transferrers as the direct liquid cooling fluid passes by each battery module. A change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).


Regarding claim 2, Harris discloses wherein the direct liquid cooling medium is further configured to absorb heat from the battery modules by directly contacting another portion (bottom portion of cells 112 which make up the battery modules in Fig. 1A) of each of the battery modules, excluding a portion (top portion of cells 112 which make up the battery modules in Fig. 1A) of each of the battery modules in which electrical elements (wiring) are most densely concentrated (P53).

Regarding claim 4, Harris discloses another embodiment wherein the cooling device further comprises a cooling passage (capillary tube 114 in Figs. 8A/9A) configured to circulate the direct liquid cooling medium, wherein another portion of each of the battery modules and the heat transferrers are disposed in a cooling chamber (vapor chamber 110 in Figs. 1A and 8A/9A, P46, 100).

Regarding claim 5, Harris discloses wherein the direct liquid cooling medium is disposed in a closed space (vapor chamber 110 in Fig. 1A, P46).

Regarding claim 6, Harris discloses wherein the direct liquid cooling medium has electrical conductivity that is less than or equal to a threshold value required for electrosynthesis to occur (“Working fluid 115 may comprise any suitable material or combination of materials, for example…methanol, ethanol (ethyl alcohol), acetone, pentane, perfluoromethylcyclohexane, heptane, and/or the like. Working fluid 115 is desirably electrically insulating and/or non-reactive with components utilized in battery cells 112”, P54).

Regarding claim 7, Harris discloses wherein the heat transferrers are further configured to receive heat of the battery modules through the direct liquid cooling medium or absorb heat directly from the battery modules (P55, 57, 60).

Regarding claim 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Lee (as set forth in the rejection of claim 1 above) within the cooling device of modified Harris and provided wherein each subsequently disposed heat transferrer of the heat transferrers has a larger surface area than precedingly disposed heat transferrer in the flow direction of the direct liquid cooling medium, in order to increase heat emission performance through the heat transferrers as the direct liquid cooling fluid passes by each battery module. A change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Regarding claim 10, modified Harris meets the limitation wherein the heat transferrers are offsetly disposed in a rear portion of each of the battery modules in the flow direction of the direct liquid cooling medium (see annotated Harris Fig. 9A below).



    PNG
    media_image1.png
    767
    703
    media_image1.png
    Greyscale

Annotated Harris Fig. 9A

Regarding claims 11-12, Harris discloses the heat transferrer’s characteristic may be selected, adjusted, and/or optimized regarding effective radius, permeability, cross-sectional area, effective length of a heat transfer pathway, and/or the like (P59). Harris teaches the heat transferrer may vary in thickness along the length of the battery cell (P123) which would affect the cooling rate of the battery module therefore the thickness of the heat transferrer would be a result effective variable.  
One of ordinary skill in the art would recognize that the greater the heat-generating property of the battery, the greater the need to effectively cool it. One of ordinary skill in the art would necessarily optimize the heat transferrer’s thickness based on a heat-generating property of the battery modules or optimize the heat transferrers thicknesses corresponding to a most heat-generating portion of the battery modules being less than the thicknesses of the heat transferrers corresponding to other portions of the battery modules in order to effectively cool the battery module depending upon their individual needs.
 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding claim 14, Harris discloses wherein the heat transferrers include the internal cooling medium (the internal cooling medium drawn to the wicking fluid when it is absorbed within and sitting within the wicking material) configured to absorb or dissipate heat through a phase change in a closed space (vapor chamber 110 in Fig. 1A, P57-60).


Regarding claim 17, Harris discloses a battery device comprising: a battery pack including a plurality of batteries, a direct liquid cooling medium (working fluid 115 in Fig. 1A, also see Fig. 9A) in a battery pack (thermal management system 100 in Fig. 1A) configured to directly contact and absorb heat from batteries included in the battery pack; and 
a plurality of heat transferrers (wicking material 120), each respectively disposed between the batteries, configured to absorb heat generated in a portion of each of the batteries through an internal cooling medium (the internal cooling medium drawn to the wicking fluid when it is absorbed within and sitting within the wicking material, P46-48, 55, 57, 60, also see Fig. 9A)
Harris does not explicitly disclose a plurality of battery modules included in the battery pack.
Alternatively, in the same field of endeavor, Honbou teaches a plurality of lithium secondary batteries are connected to each other to form a secondary battery module and a secondary battery pack in order to increase output power and a capacity (P77).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Honbou and connected the singular battery cells of Harris into battery modules, given that Honbou teaches a plurality of batteries can be connected to each other to form a battery module in order to increase output power and capacity. 
Harris discloses an embodiment wherein the direct liquid cooling medium flows from a first position to a second position in the cooling device (see Fig. 9A). One of ordinary skill in the art would understand that as the direct liquid cooling medium flows further from the inlet of the fluid flow into the vapor chamber past the subsequent battery cells lined in the direction of fluid flow, the direct liquid cooling medium loses its cooling efficiency as it absorbs heat from subsequent battery cells. 
However, modified Harris does not meet the limitation wherein when the direct liquid cooling medium flows from a first position to a second position in the cooling device, the heat transferrers have different surface area according to a distance to the first location or the second location.
In a similar field of endeavor, Lee teaches by increasing a surface area of a cooling plate, heat emission performance through the cooling plate may be further improved (P89).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Lee within the cooling device of Harris/modified Harris and provided wherein when the direct liquid cooling medium flows from a first position to a second position in the cooling device, the heat transferrers have different surface area according to a distance to the first location or the second location, in order to increase heat emission performance through the heat transferrers as the direct liquid cooling fluid passes by each battery module. A change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).


Regarding claim 18, Harris discloses wherein the direct liquid cooling medium is further configured to absorb heat from the battery modules by directly contacting another portion (bottom portion of cells 112 which make up the battery modules in Fig. 1A) of each of the battery modules, excluding a portion (top portion of cells 112 which make up the battery modules in Fig. 1A) of each of the battery modules in which electrical elements (wiring) are most densely concentrated (P53).

Regarding claim 19, Harris discloses wherein the heat transferrers are further configured to absorb heat of the battery modules through the direct liquid cooling medium or directly from the battery modules (P55, 57, 60).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Harris et al (US 20180145382 A1) in view of Honbou (US 20100143773 A1) in view of Lee et al (US 20180019508 A1) as applied to claim 1, further in view of Izawa (US 20060028170 A1).
Regarding claim 3, modified Harris does not meet the limitation wherein the electrical elements include at least one of a busbar configured to electrically connect the battery modules and a battery module tap.
In the same field of endeavor, Izawa teaches bus bar connect with output terminals provided at ends of battery modules in order to connect adjacent battery modules in series (P39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Izawa within the cooling device of modified Harris and provided wherein the electrical elements include at least one of a busbar configured to electrically connect the battery modules and a battery module tap, given that Izawa teaches this allows the battery modules to be connected in series.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al (US 20180145382 A1) in view of Honbou (US 20100143773 A1) in view of Lee et al (US 20180019508 A1) as applied to claim 1.
Regarding claims 11-12, Harris discloses the heat transferrer’s characteristic may be selected, adjusted, and/or optimized regarding effective radius, permeability, cross-sectional area, effective length of a heat transfer pathway, and/or the like (P59). Harris teaches the heat transferrer may vary in thickness along the length of the battery cell (P123) which would affect the cooling rate of the battery module therefore the thickness of the heat transferrer would be a result effective variable.  
One of ordinary skill in the art would recognize that the greater the heat-generating property of the battery, the greater the need to effectively cool it. One of ordinary skill in the art would necessarily optimize the heat transferrer’s thickness based on a heat-generating property of the battery modules or optimize the heat transferrers thicknesses corresponding to a most heat-generating portion of the battery modules being less than the thicknesses of the heat transferrers corresponding to other portions of the battery modules in order to effectively cool the battery module depending upon their individual needs.
 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claims 1-2, 4-7, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto et al (US 20150188203 A1), evidenced by Honbou (US 20100143773 A1), in view of Timmons et al (US 20130130074 A1), further in view of Lee et al (US 20180019508 A1).
Regarding claims 1 and 15, Enomoto discloses a cooling device, comprising: a configuration of a direct liquid cooling medium (liquid coolant 27 in Fig. 1) in a battery pack (secondary battery apparatus 11 in Fig. 1) directly contacting and absorbing heat from a plurality of battery modules (shown in annotated Enomoto Fig. 1 below as two batteries connected together) included in the battery pack (P19-20, 38).

    PNG
    media_image2.png
    491
    635
    media_image2.png
    Greyscale

Annotated Enomoto Fig. 1

In a similar field of endeavor, Honbou teaches a plurality of lithium secondary batteries are connected to each other to form a secondary battery module and a secondary battery pack in order to increase output power and a capacity (P77).
As seen in Fig. 1, two sets of two batteries of Enomoto are connected together by bus bar (31) therefore there can be considered two battery modules.
However, Enomoto does not disclose a plurality of heat transferrers, each respectively disposed between the battery modules, configured to absorb heat generated in a portion of each of the battery modules through an internal cooling medium or wherein each of the heat transferrers is a heat pipe.
In the same field of endeavor, Timmons teaches heat pipes used as a passive thermal management between cells of a battery module (P21). Timmons teaches heat pipes can be provided in a cooling plate, and the use of an appropriate liquid within the heat pipes promotes additional heat transfer through the selective evaporation and condensation of a small quantity of working fluid contained in an evacuated and sealed container that can take advantage of local variations in internal pressure of the fluid to allow respective absorption or release of latent heat (P25).
While Timmons does not teach a heat pipe used within a direct liquid cooling medium, if a technique has been used to improve one device, such as providing a heat pipe to a system already transferring heat, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, such as promoting additional heat transfer, using the technique is obvious unless its actual application is beyond his or her skill.  SEE MPEP § 2141 (III) Rationale C, KSR v. Teleflex (Supreme Court 2007). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Timmons within the cooling device of Enomoto and provided a plurality of heat transferrers, such as the heat pipes of Timmons, each respectively disposed between the battery modules, configured to absorb heat generated in a portion of each of the battery modules through an internal cooling medium, given that Timmons teaches it can promote additional heat transfer and therefore further cool the battery modules. 
However, modified Enomoto does not meet the limitation wherein when the direct liquid cooling medium flows from a first position to a second position in the cooling device (seen by the arrows in Fig. 1A), the heat transferrers have different surface area according to a distance to the first location or the second location.
In a similar field of endeavor, Lee teaches by increasing a surface area of a cooling plate, heat emission performance through the cooling plate may be further improved (P89).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Lee within the cooling device of modified Enomoto and provided wherein when the direct liquid cooling medium flows from a first position to a second position in the cooling device, the heat transferrers have different surface area according to a distance to the first location or the second location, in order to increase heat emission performance through the heat transferrers as the direct liquid cooling fluid passes by each battery module. A change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Regarding claim 2, modified Enomoto meets the limitation wherein the direct liquid cooling medium is further configured to absorb heat from the battery modules by directly contacting another portion (bottom portion of cells 23 which make up the battery modules in Fig. 1) of each of the battery modules, excluding a portion (top portion of cells 23 wherein terminals 35a/b lie which make up the battery modules in Fig. 1) of each of the battery modules in which electrical elements (cathode/anode terminals 35a/b and bus bar 31 in Fig. 1) are most densely concentrated (P35).

Regarding claim 4, modified Enomoto meets the limitation wherein the cooling device further comprises a cooling passage (circulation mechanism 20 in Fig. 4) configured to circulate the direct liquid cooling medium is, wherein another portion of each of the battery modules and the heat transferrers are disposed in a cooling chamber (outer case 24 in Fig. 1, P18, 20, 40).

Regarding claim 5, modified Enomoto meets the limitation wherein the direct liquid cooling medium is disposed in a closed space (outer case 24 in Fig. 1, P20). 

Regarding claim 6, modified Enomoto meets the limitation wherein the direct liquid cooling medium has electrical conductivity that is less than or equal to a threshold value required for electrosynthesis to occur (“As the liquid coolant with electrical insulation properties, for example, an insulation oil is used. Thereby, the problems of occurrence of rust and electrical conductivity, which arise from water cooling, can be solved”, P53, P38, given that the cooling medium is an insulation oil that can solve the occurrence of rust and electrical conductivity, one of ordinary skill in the art would understand it would have electron conductivity less than a threshold value required for electrosynthesis to occur).

Regarding claim 7, modified Enomoto meets the limitation wherein the heat transferrers are further configured to receive heat of the battery modules through the direct liquid cooling medium or absorb heat directly from the battery modules (given that each of the heat transferrers are disposed between the battery modules through the modification of Enomoto by Timmons, they have to be configured to receive heat of the battery modules through the direct liquid cooling medium, since the batteries are directly immersed in the cooling medium, or absorb heat directly from the battery modules). 

Regarding claim 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Lee (as set forth in the rejection of claim 1 above) within the cooling device of modified Enomoto and provided wherein each subsequently disposed heat transferrer of the heat transferrers has a larger surface area than precedingly disposed heat transferrer in the flow direction of the direct liquid cooling medium, in order to increase heat emission performance through the heat transferrers as the direct liquid cooling fluid passes by each battery module. A change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Regarding claim 10, it would have been obvious to rearrange the heat transferrers of modified Enomoto in order to provide wherein the heat transferrers are offsetly disposed in a rear portion of each of the battery modules in the flow direction of the direct liquid cooling medium, in order to, for example provide effective cooling to the ends of the battery modules further from the inlet, because the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Regarding claim 14, modified Enomoto meets the limitation wherein the heat transferrers include the internal cooling medium configured to absorb or dissipate heat through a phase change in a closed space (given that Timmons teaches heat pipes promote additional heat transfer through the selective evaporation and condensation of a small quantity of working fluid contained in an evacuated and sealed container, P25).

Regarding claim 16, modified Enomoto meets the limitation wherein the internal cooling medium is configured to transfer heat through a capillary or convection process in a closed space of each of the heat transferrers (convection process, given that Timmons teaches heat pipes promote additional heat transfer through the selective evaporation and condensation of a small quantity of working fluid contained in an evacuated and sealed container, P25).

Regarding claim 17, Enomoto discloses a battery device, comprising: a battery pack (secondary battery apparatus 11 in Fig. 1) including a plurality of battery modules (shown in annotated Enomoto Fig. 1 below as two batteries connected together) and a direct liquid cooling medium (liquid coolant 27 in Fig. 1) configured to directly contact and absorb heat from the battery modules (P19-20, 38).

    PNG
    media_image2.png
    491
    635
    media_image2.png
    Greyscale

Annotated Enomoto Fig. 1

In a similar field of endeavor, Honbou teaches a plurality of lithium secondary batteries are connected to each other to form a secondary battery module and a secondary battery pack in order to increase output power and a capacity (P77).
As seen in Fig. 1, two sets of two batteries of Enomoto are connected together by bus bar (31) therefore there can be considered two battery modules.
However, Enomoto does not disclose a plurality of heat transferrers, each respectively disposed between the battery modules, configured to absorb heat generated in a portion of each of the battery modules through an internal cooling medium.
In the same field of endeavor, Timmons teaches heat pipes used as a passive thermal management between cells of a battery module (P21). Timmons teaches heat pipes can be provided in a cooling plate, and the use of an appropriate liquid within the heat pipes promotes additional heat transfer through the selective evaporation and condensation of a small quantity of working fluid contained in an evacuated and sealed container that can take advantage of local variations in internal pressure of the fluid to allow respective absorption or release of latent heat (P25).
While Timmons does not teach a heat pipe used within a direct liquid cooling medium, if a technique has been used to improve one device, such as providing a heat pipe to a system already transferring heat, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, such as promoting additional heat transfer, using the technique is obvious unless its actual application is beyond his or her skill.  SEE MPEP § 2141 (III) Rationale C, KSR v. Teleflex (Supreme Court 2007). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Timmons within the cooling device of Enomoto and provided a plurality of heat transferrers, such as the heat pipes of Timmons, each respectively disposed between the battery modules, configured to absorb heat generated in a portion of each of the battery modules through an internal cooling medium, given that Timmons teaches it can promote additional heat transfer and therefore further cool the battery modules. 
However, modified Enomoto does not meet the limitation wherein when the direct liquid cooling medium flows from a first position to a second position in the cooling device (seen by the arrows in Fig. 1), the heat transferrers have different surface area according to a distance to the first location or the second location.
In a similar field of endeavor, Lee teaches by increasing a surface area of a cooling plate, heat emission performance through the cooling plate may be further improved (P89).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Lee within the cooling device of modified Enomoto and provided wherein when the direct liquid cooling medium flows from a first position to a second position in the cooling device, the heat transferrers have different surface area according to a distance to the first location or the second location, in order to increase heat emission performance through the heat transferrers as the direct liquid cooling fluid passes by each battery module. A change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Regarding claim 18, modified Enomoto meets the limitation wherein the direct liquid cooling medium is further configured to absorb heat from the battery modules by directly contacting another portion (bottom portion of cells 23 which make up the battery modules in Fig. 1) of each of the battery modules, excluding a portion (top portion of cells 23 wherein terminals 35a/b lie which make up the battery modules in Fig. 1) of each of the battery modules in which electrical elements (cathode/anode terminals 35a/b and bus bar 31 in Fig. 1) are most densely concentrated (P35).

Regarding claim 19, modified Enomoto meets the limitation wherein the heat transferrers are further configured to receive heat of the battery modules through the direct liquid cooling medium or absorb heat directly from the battery modules (given that each of the heat transferrers are disposed between the battery modules through the modification of Enomoto by Timmons, they have to be configured to receive heat of the battery modules through the direct liquid cooling medium, since the batteries are directly immersed in the cooling medium, or absorb heat directly from the battery modules). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Enomoto et al (US 20150188203 A1) in view of Timmons et al (US 20130130074 A1) as applied to claim 1, further in view of Anatharaman (US 20070037053 A1).
Regarding claim 3, Enomoto discloses a bus bar (31 in Fig. 1) to connect two battery cells (23 in Fig. 1) to form a battery module. However, modified Enomoto does not meet the limitation wherein the electrical elements include a battery module tap.
In the same field of endeavor, Anatharaman teaches preferably, a module includes at least one terminal integrated into a module enclosure; the module terminal provides a mechanism that enables a user to access the electrical current produced by the cells contained within the module (P56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Anatharaman within the cooling device of modified Enomoto and provided wherein the electrical elements include a battery module tap, given that Anatharaman teaches this enables a user to access the electrical current produced by the cells contained within the module. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Enomoto et al (US 20150188203 A1) in view of Timmons et al (US 20130130074 A1) as applied to claim 1, further in view of Jeong et al (US 20110059346 A1).
Regarding claim 13, modified Enomoto does not meet the limitation wherein the cooling device further comprises a cooling passage configured to come into contact with the heat transferrers and dissipate heat through an internal indirect liquid cooling medium.
In the same field of endeavor, Jeong teaches a heated member cooling system for prevention of overheating of a heated member including a battery cell (P3). Jeong teaches the heated member cooling system can comprise a plurality of plate shaped heated members (105 in Fig. 2), which can be battery cells, a plurality of heat pipes (110B in Fig. 2) interposed between the heated members, and a first heat exchange unit (120B in Fig. 2) through which a refrigerant flows (P32, 45, 47) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Jeong within the cooling device of modified Enomoto and provided wherein the cooling device further comprises a cooling passage configured to come into contact with the heat transferrers and dissipate heat through an internal indirect liquid cooling medium, in order to provide an additional means of cooling the battery modules. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729           

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729